   Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 1 of 8 PageID #: 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                       )
                                                  )
                Plaintiff,                        )
                                                  )
        V.                                        )          No. 1:20-CV-258-JMB
                                                  )
SOUTHEAST CORRECTIONAL CENTER                     )
and MISSOURI DEPARTMENT OF                        )
CORRECTIONS, .                                    )
                                                  )
                Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint filed by Joseph Michael

Devon Engel (registration no. 1069055), an inmate at Missouri Eastern Correctional Center

("MECC"). For the reasons explained below, plaintiff will be given leave to proceed in forma

pauperis, and this action will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                        28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id
   Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 2 of 8 PageID #: 7




        When plaintiff initiated this action, he did not file a separate motion for leave to proceed

informapauperis. However, in the body of the complaint, plaintiff avers he seeks "[a]pplication

to proceed in District Court without prepaying fees or costs" because he only "get[s] $5.00

Dollars a month." (ECF No. 1 at 2). Liberally construed, plaintiff can be understood to ask the

Court to grant him leave to proceed in forma pauper is. The Court will grant plaintiff such leave,

and will assess an initial partial filing fee of $1.00, an amount that is reasonable based upon the

information before the Court. See Henderson v. Norris, 129 F.3d 481,484 (8th Cir. 1997).

                                 Legal Standard on Initial Review

        According to 28 U.S.C. § 1915(e)(2), this Court shall dismiss a complaint at any time if,

inter alia, it is frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal theories are

"indisputably meritless," or when the claims rely on "clearly baseless" factual allegations.

Denton v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations include

those that are "fanciful," "fantastic," and "delusional." Id. at 32-33 (quoting Neitzke, 490 U.S. at

325, 327). "As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them." Id. at 33.

        An action is malicious when it is undertaken for the purpose of harassing or disparaging

the named defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp.

458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987). An action can also be

considered malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In

re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d

                                                  2
   Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 3 of 8 PageID #: 8




1310, 1316 (4th Cir. 1996) (when determining whether an action is malicious, the Court need not

consider only the complaint before it, but may consider the plaintiffs other litigious conduct).

       An action fails to state a claim upon which relief may be granted if it does not plead

"enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff "pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must assume the

veracity of well-pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements." Id. at 678 (citing Twombly, 550

U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                         The Complaint



                                                 3
   Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 4 of 8 PageID #: 9




       Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against the Southeast

Correctional Center ("SECC") and the Missouri Department of Corrections ("MDOC"). This

action is one of more than one hundred and thirty (130) prisoner civil rights actions plaintiff has

filed in this Court since September of 2020. Plaintiff identifies himself as a sovereign citizen,

and indicates he is a civilly-committed detainee. However, review of publicly-available MDOC

records indicates plaintiff is a convicted and sentenced state prisoner.

       Plaintiff claims the defendants are liable to him because he suffers from "PTSD and

nightmares of young 17 year old kids getting gang raped in Charleston Prison and custody

thinking no big deal and knowing it was happening not doing nothing I'm a sourvin citizn [sic]

of Alaska." (ECF No. 1 at 1). Plaintiff further claims that while housed at SECC, he witnessed a

beating in which "custody" did not intervene. Id. at 3-4. Plaintiff does not identify the

perpetrators of either incident as prison officials, he does not indicate he was physically harmed

or threatened with harm, and he does not aver he requested and was denied any form of

treatment.

       Plaintiff identifies his injuries as "Psyciclogiclly truma [sic], mind rapmg, PTSD,

nightmars [sic], :flashbacks, freedom." Id. at 1, 3-4. He states he seeks "500 Billion Dollars

500,000 stocks ·GMC, Ford, Dodge, Bit Coin." Id. at 1. Plaintiff also provides a list of

individuals and entities, including the defendants, and states the specific amount of monetary

relief he seeks from each. He states he seeks 200 billion dollars from the SECC, and he

alternately states he seeks 220 billion dollars and 240 billion dollars from the MDOC. Plaintiff

also identifies twenty-seven individuals by titles such as "Caseworker," "Lt Governor,"

"Governor," "Att General" and "House Rep Mo," and avers he seeks hundreds of billions of

dollars from each. Id. at 3. Plaintiff also states he seeks the appointment of counsel.



                                                  4
  Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 5 of 8 PageID #: 10




                                           Discussion

        Having carefully reviewed and liberally construed the complaint, the Court concludes

that it must be dismissed. Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against the

MDOC and against the SECC, a MDOC facility. A suit against the MDOC or a division thereof

is effectively a suit against the State of Missouri. "Section 1983 provides for an action against a

'person' for a violation, under color of law, of another's civil rights." McLean v. Gordon, 548

F.3d 613, 618 (8th Cir. 2008). See Deretich v. Office of Admin. Hearings, 798 F.2d 1147, 1154

(8th Cir. 1986) ("Section 1983 provides a cause of action against 'person[s]' only."). However,

the State of Missouri and its agencies are not "persons" within the meaning of§ 1983. See Will v.

Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), Alsbrook v. City of Maumelle, 184 F.3d

999, 1010 (8th Cir. 1999). Because plaintiff is missing an essential element of a§ 1983 action,

his claims against the MDOC and the SECC must be dismissed.

        Additionally, the MDOC and the SECC are protected by the doctrine of sovereign

immunity. "The Eleventh Amendment protects States and their arms and instrumentalities from

suit in federal court." Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018). See also

Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) ("Generally, in the

absence of consent a suit in which the State or one of its agencies or departments is named as the

defendant is proscribed by the Eleventh Amendment"). The Eleventh Amendment bars suit

against a state or its agencies for any kind of relief, not merely monetary damages. Monroe v.

Arkansas State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (stating that district court erred in

allowing the plaintiff to proceed against state university for injunctive relief, and remanding

matter to district court for dismissal).




                                                5
  Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 6 of 8 PageID #: 11




       There are two "well-established exceptions" to Eleventh Amendment immunity. Barnes

v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). The first is "where Congress has statutorily

abrogated such immunity by 'clear and unmistakable language."' Id. "Second, a state may waive

its immunity to suit in federal court, but 'only where stated by the most express language or by

such overwhelming implications from the text as will leave no room for any other reasonable

construction."' Id. at 65. Neither exception applies here.

       The first exception is inapplicable because the Supreme Court has determined that§ 1983

does not abrogate a state's Eleventh Amendment immunity from suit in federal court. Will, 491

U.S. at 66 ("We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent"); see also Quern v. Jordan, 440 U.S.

332, 341 (1979) ("[W]e simply are unwilling to believe. . . that Congress intended by the

general language of § 1983 to override the traditional sovereign immunity of the States"). The

second exception is inapplicable because the State of Missouri has not waived its sovereign

immunity in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is

in effect and providing exceptions). Accordingly, plaintiffs claims against the MDOC and the

SECC must be dismissed.

       Plaintiff has also indicated an intent to recover monetary relief from numerous

individuals identified by various titles. However, the only allegations specific to each individual

are the amount of money plaintiff seeks to recover. Simply listing a person's name or title is

insufficient to state a claim against him or her. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir.

1974) ("Where a complaint alleges no specific act or conduct on the part of the defendant and the

complaint is silent as to the defendant except for his name appearing in the caption, the

complaint is properly dismissed, even under the liberal construction to be given pro se



                                                 6
  Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 7 of 8 PageID #: 12




complaints"). Finally, plaintiffs allegations would not state a claim of constitutional dimension.

Plaintiff can be understood to claim he felt traumatized after witnessing two instances of

violence among inmates. However, he alleges nothing permitting the inference that a state actor

harmed him, deprived him of care, or otherwise violated any of his federally-protected rights.

        It appears this action is also subject to dismissal because it is malicious. See Spencer v.

Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987) (an

action is malicious when it is undertaken for the purpose of harassing the defendants rather than

vindicating a cognizable right). As noted above, this action is one of over one hundred and thirty

(130) plaintiff has recently filed in this Court, alleging that his civil rights have been violated by

these defendants and other state and local entities and officials. Plaintiff submitted the pleadings

in bulk, and specified he intended each set of pleadings to be docketed as an individual civil

action. The nature of those pleadings and plaintiffs claims for damages are roughly the same as

those in the instant action. It therefore appears this action is part of an attempt to harass and

disparage these defendants and others by bringing repetitious lawsuits, not a legitimate attempt to

vindicate a cognizable right. See Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler,

839 F.2d 1290 (8th Cir. 1988) (noting that an action is malicious when it is a part of a

longstanding pattern of abusive and repetitious lawsuits). This action is subject to dismissal for

this reason, as well.

        Having considered plaintiffs abusive litigation practices and the manner in which he

prepared the instant complaint and other civil complaints, the Court concludes that it would be

futile to permit plaintiff leave to file an amended complaint in this action. The Court will

therefore dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2)(B), and will not

grant plaintiffs request for the appointment of counsel.

        Accordingly,
                                                  7
 Case: 1:20-cv-00258-JMB Doc. #: 3 Filed: 03/10/21 Page: 8 of 8 PageID #: 13




       IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   /C~Y of March, 2021.
                                                         .ROSS
                                                        D STATES DISTRICT JUDGE




                                                8
